United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1924
                                   ___________

Gregory Alan Miles,                    *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
South Dakota Department of Social      * District of South Dakota.
Services, Office of Child Support      *
Enforcement; United States Department *
of Health and Human Services,          * [UNPUBLISLHED]
Administration for Children and        *
Families; Pamela Jean Miles, Client of *
South Dakota Office of Child Support, *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: July 16, 2003
                             Filed: July 25, 2003
                                  ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Gregory Alan Miles appeals from the district court’s1 preservice dismissal of
his civil complaint. Having reviewed the record de novo, see Moore v. Sims, 200

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude that the district court
properly dismissed Miles’s claims because the South Dakota Department of Social
Services and the United States Department of Health & Human Services enjoy
sovereign immunity, and Miles’s claims against the third defendant (his ex-wife) are
not properly brought in federal court.

      Accordingly, we affirm the dismissal, but we modify it to reflect that the
dismissal is without prejudice to any remedies Miles might have in state court or
under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-80. See 8th Cir. R. 47A(a).
We also deny the pending motion for a hearing.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-